                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED

                                                                                 3I 1(
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED:     [Jo

 ANTONIO CHANG,

                                 Plaintiff,
                                                                   19-CV-3529 (RA)
                     -against-
                                                     MEMORANDUM OPINION & ORDER
 UNITED HEALTHCARE; KIMIE WONG;
 MORGAN CAMPA,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

        Plaintiff Antonio Chang, proceeding prose, brings this action against Defendants United

HealthCare Services, Inc. ("United HealthCare"), Kimie Wong, and Morgan Campa, asserting

claims for discrimination, wrongful termination, and retaliation in violation of Title VII of the

Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. §§ 2000e et seq.; the Age Discrimination in

Employment Act of 1967 ("ADEA''), 29 U.S.C. §§ 621 et seq.; the New York State Human

Rights Law ("NYSHRL"), N.Y Exec. Law§§ 290 et seq.; and the New York City Human Rights

Law ("NYCHRL"), N.Y. City Admin. Code§§ 8-101 et seq. Before the Court is Defendants'

motion to ( 1) compel arbitration on all claims other than Plaintiffs Title VII claims against

United HealthCare; (2) dismiss the Title VII claims against the individual defendants, Kimie

Wong and Morgan Campa; (3) stay the action against United HealthCare pending the resolution

of the arbitration; and (4) dismiss the action against the individual defendants. For the reasons

that follow, Defendants' motion to compel arbitration is granted, and the action is stayed as to all

three Defendants.
                                    FACTUAL BACKGROUND 1

        Plaintiff, a 52-year-old Korean-American man, began his employment with United

HealthCare in January, 2018. 2 See Complaint & EEOC Charge, Dkt. 2. United HealthCare is an

affiliate of UnitedHealth Group Incorporated. See Weedman Deel. ,i 1. On December 2, 2017,

before commencing his employment, Plaintiff electronically signed the ''UnitedHealth Group

Employment Arbitration Policy Acknowledgement Form." See Weedman Deel., Ex. A, Dkt. 15-

1. The signature page states that the signatory "read and agree[s] to" the UnitedHealth Group

Employment Arbitration Policy (hereinatl:er "Arbitration Policy"). Id. The Arbitration Policy

states, in relevant part:

        A. STATEMENTOFINTENT

        .... It is the intent of UnitedHealth Group that legal disputes be resolved as
        efficiently and amicably as possible, and that issues not resolved voluntarily
        through informal resolution or through the internal dispute resolution ("IDR")
        process be resolved through binding arbitration. Unless excluded below, legal
        disputes that cannot be resolved through voluntary informal resolution or the IDR
        process are covered under this Employment Arbitration Policy ("Policy"). This
        Policy is a binding contract between UnitedHealth Group and its employee.
        Acceptance of employment or continuation of employment with UnitedHealth
        Group is deemed to be acceptance of this Policy ....

        B. SCOPE OF POLICY

        This Policy creates a contract between UnitedHealth Group and employee requiring
        both parties to resolve employment-related disputes (except the excluded disputes
        listed below) that are based on a legal claim through final and binding arbitration.
        Arbitration is the exclusive forum for the resolution of such disputes, and the parties
        mutually waive their right to a trial before a judge or jury in federal or state court
        in favor of arbitration under the Policy.


1
 These facts are drawn from the Complaint, the EEOC charge attached to the Complaint, Defendants'
motion, and Defendants' supporting declaration and exhibits. "In the context of motions to compel
arbitration brought under the Federal Arbitration Act ... the court applies a standard similar to that
applicable for a motion for summary judgment, and courts therefore consider materials outside the
                            i,
Complaint." Bensadoun Jobe-Rial, 316 F.3d 171, 175 (2d Cir. 2003).
2
 Although Plaintiff alleges his employment began on January 16, 2018, Defendants allege it began "on or
about January 2, 2018." Weedman Deel.~ 4, Dkt. 15.


                                                    2
        UnitedHealth Group and employee mutually consent to the resolution by arbitration
        of all claims and controversies, past, present, or future, that employee may have
        against UnitedHealth Group or UnitedHealth Group may have against employee,
        which arise out of or relate to employee's employment, application for employment,
        and/or termination of employment.

        Employees are encouraged to exhaust the IDR process before initiating arbitration.
        If an employment-related dispute is not resolved through the IDR process and the
        dispute is based on a legal claim not expressly excluded from this Policy, any party
        to the dispute may initiate the arbitration process ....

       Subject to the specific exclusions below, the claims covered by the Policy include,
       but are not limited to . . . claims for discrimination and harassment; retaliation
       claims; and claims for violation of any federal, state or other governmental law,
       statute, regulation, or ordinance, except claims excluded below.

       Covered claims include any disputes regarding the Policy or any portion of the
       Policy or its interpretation, enforceability, applicability, unconscionability,
       arbitrability or formation, or whether the Policy or any portion of the Policy is void
       or voidable, with the exception noted in the Class and Representative Actions
       Waivers section below

       Claims excluded from mandatory arbitration under the Policy are ... claims that
       may not be the subject of a mandatory arbitration agreement as provided by Section
       8116 of the Department of Defense ("DoD'') Appropriations Act for Fiscal Year
       2010 (Pub. L. 111-118 ), Section 8102 of the Department of Defense ("DoD")
       Appropriations Act for Fiscal Year 2011 (Pub. L. 112-10, Division A), and their
       implementing regulations, or any successor DoD appropriations act addressing the
       arbitrability of claims.

Weedman Deel., Ex. A at A-B, Dkt. 15-1.

       On December 18, 2017, Plaintiff received an offer letter from UnitedHealth Group. See

Weedman Deel.~ 6 & Ex. 2. Under a section titled, "Conditions of Your Employment with

United Health Group," the letter described the Arbitration Policy as follows:

       The Policy is a binding contract between you and UnitedHealth Group to resolve
       through arbitration all covered employment-related disputes that are based on a
       legal claim, and mutually waive the right to a trial before a judge or jury in court in
       favor of final and binding arbitration. Your agreement to be bound by the terms of
       the Policy is a condition of your employment. You will be required to read and
       electronically acknowledge in the New Employee Connect your understanding and




                                                 3
        acceptance of the Policy. Your acknowledgement must be received prior to your
        start date.

Weedman Deel., Ex.Bat 3.

        Plaintiffs employment was terminated on :vtarch I 3, 2019. See EEOC Charge, Dkt. 2;

Weedman Deel.    14.   Following his termination, Plaintiff filed an Internal Dispute Resolution

("IDR") Appeal Form on March 20, 2019. See Pl. 's Opp'n 1 1 & Ex. A, Dkt. 19. Plaintiff

alleges that he has not received any information from Defendants about the resolution of his IDR

Appeal Form. Id.   12.
                                   PROCEDURAL HISTORY

        Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission on March 27, 2019. See Com pl. at V, Dkt. 2 at 6. Plaintiff alleges that on April 11,

2019, he received a Notice of Right to Sue from the EEOC dated April 5, 2019. Id. Plaintiff

filed his pro se Complaint on April 18, 2019. Dkt. 2. Defendants filed the motion to compel

arbitration now before the Court on July 12, 2019. Dkt. 14.

                                      LEGAL STANDARD

       The Federal Arbitration Act ("FAA") provides, in relevant part, that "[a] written provision

m ... a contract evidencing a transaction involving commerce to settle by arbitration a

controversy thereafter arising out of such contract ... shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract." 9 U.S.C. § 2. Enacted to "revers[e] centuries of judicial hostility to arbitration

agreements," Bird v. She arson Lehman/Am. Exp., Inc., 926 F.2d 116, 119 (2d Cir. 1991) (citation

omitted), the FAA "embodies the national policy favoring arbitration and places arbitration

agreements on equal footing with all other contracts," Buckeye Check Cashing, Inc. v. Cardegna,

546 U.S. 440, 443 (2006). "[T}his policy is founded on a desire to preserve the parties' ability to


                                                 4
agree to arbitrate, rather than litigate, disputes." Nicosia v. Amazon. com, Inc., 834 F.3d 220, 229

(2d Cir. 2016) (citation omitted). "But the FAA does not require parties to arbitrate when they

have not agreed to do so." Id. (citation omitted).

        Under the FAA, a "party aggrieved by the alleged failure, neglect, or refusal of another to

arbitrate under a written agreement for arbitration" may petition a district court "for an order

directing that such arbitration proceed in the manner provided for in such agreement." 9 U.S.C.

§ 4. "In deciding motions to compel arbitration, courts apply a standard similar to that applicable

for a motion for summary judgment." Nicosia, 834 F.3d at 229 (citation omitted). A court must

therefore "consider all relevant, admissible evidence submitted by the parties and contained in

pleadings" and "draw all reasonable inferences in favor of the non-moving party.'' Id. (citation

omitted).

        Finally, "[i]t is well established that a court is ordinarily obligated to afford a special

solicitude to prose litigants, particularly where motions for summary judgment are concerned.''

Harris v. Miller, 818 F.3d 49, 57 (2d Cir. 2016) (per curiam) (citation and alteration omitted).

Thus, "[ c Jourts read the pleadings, briefs, and opposition papers of pro se litigants 'liberally and

interpret them to raise the strongest arguments that they suggest."' Rivera v. Goulart, No. 15-

CV-2197 (VSB), 2018 WL4609106, at *3 (S.D.N.Y. Sept. 25, 2018) (quoting McPherson v.

Coombe, 174 F.3d 276, 280 (2d Cir. 1999)).

                                            DISCUSSION

       "Under the FAA, the role of courts is limited to determining two issues: i) whether a valid

agreement or obligation to arbitrate exists, and ii) whether one party to the agreement has failed,

neglected or refused to arbitrate." LAIF X SPRL v. Axtel, SA. de. CV, 390 F.3d 194, 198 (2d

Cir. 2004) (citations omitted). "The party moving to compel arbitration 'must make a prima

facie initial showing that an agreement to arbitrate existed before the burden shifts to the party

                                                   5
opposing arbitration to put the making of that agreement in issue.'" Begonja i: Vornado Realty

Tr., 159 F. Supp. 3d 402,409 (S.D.N.Y. 2016) (quoting Hines v. Overstock.cmn, Inc., 380 F.

App'x 22, 24 (2d Cir. 2010)). This does not require the movant to show the "agreement would

be enforceable, merely that one existed." Id. If this showing is made, "the party 'seeking to

avoid arbitration generally bears the burden of showing the agreement to be inapplicable or

invalid."' Id. (quoting Harrington v. At!. Sounding Co., 602 F.3d 113, 124 (2d Cir. 2010)).

"Once a court is satisfied that an arbitration agreement is valid and the claim before it is

arbitrable, it must stay or dismiss further judicial proceedings and order the parties to arbitrate."

Nunez v. Citibank, NA., No. 08 CV. 5398 (BSJ), 2009 WL 256107, at *2 (S.D.N.Y. Feb. 3,

2009).

  I.     A Valid Arbitration Agreement Covers PlaintifPs ADEA, NYSHRL, and NYCHRL
         Claims

         Defendants argue that Plaintiff agreed to arbitrate all of his claims except for his Title VII

claims through his electronic acknowledgment of the Arbitration Policy. Defendants concede

that Plaintiffs Title VII claims are not subject to arbitration in light of the Arbitration Policy's

provision excluding "claims that may not be the subject of a mandatory arbitration agreement as

provided by Section 8116 of the Department of Defense ('DoD') Appropriations Act for Fiscal

Year 2010 (Pub. L. 111-118), Section 8 I 02 of the Department of Defense ('DoD')

Appropriations Act for Fiscal Year 2011 (Pub. L. 112-10, Division A), and their implementing

regulations, or any successor DoD appropriations act addressing the arbitrability of claims."

Weedman Deel., Ex. A. The DOD Appropriations Acts, in turn, prohibit companies that contract

with the federal government for an amount in excess of $1,000,000 from "enter[ing] into any

agreement with any of its employees ... that requires, as a condition of employment, that the

employee ... agree to resolve through arbitration any claim under title VII of the Civil Rights


                                                   6
 Act of 1964." Department of Defense Appropriations Act, 20 I 0, Pub. L. No. 111-118, § 8116,

 123 Stat. 3409, 3454-55 (2009); Department of Defense and Full-Year Continuing

Appropriations Act, 2011, Pub. L. 11       10, § 8102, 125 Stat. 38, 79 (2011). Accordingly,

Defendants are not seeking an order compelling arbitration on Plaintiffs Title VII claim. Dkt. 16

at 6 n.3. Defendants nonetheless allege that "Plaintiff may elect to arbitrate his Title VI claim

against UnitedHealth if he wants." Id.

           The DOD Appropriations Acts contain no comparable provision prohibiting federal

contractors from entering into arbitration agreements concerning the ADEA or state or local anti-

discrimination laws. In opposing Defendants' motion to compel, Plaintiff does not contest that

an arbitration agreement exists between himself and United HealthCare that covers the ADEA,

NYSHRL, and NYCHRL claims he now seeks to raise before the Court. Nor would there be a

valid basis for Plaintiff to argue otherwise. The Arbitration Policy clearly mandates arbitration

of any claims arising from Plaintiffs employment with United HealthCare, including "claims for

discrimination and harassment; retaliation claims; and claims for violation of any federal, state or

other governmental law, statute, regulation, or ordinance," except for those claims that the

Arbitration Policy expressly excludes. The ADEA, NYSHRL, and NYCHRL claims are

therefore covered by the express terms of the Arbitration Policy, and Plaintiff assented to these

terms when he electronically signed the UnitedHealth Group Employment Arbitration Policy

Acknowledgement Form.

          Plaintiff argues, however, that "Defendants lack the consideration required for the

enforcement of [the] arbitration clause" because they never resolved his IDR appeal. Pl.'s Opp'n

,r 4.   Effectively, Plaintiff argues that Defendants materially breached the provision of the

Arbitration Policy that provides, ''It is the intent of Unitedl-Jealth Group that legal disputes be



                                                    7
resolved as efficiently and amicably as possible, and that issues not resolved voluntarily through

informal resolution or through the internal dispute resolution ('IDR') process be resolved

through binding arbitration." The Court disagrees. Neither this provision, nor any other

provision in the Arbitration Policy, requires Defendants to resolve IDR appeals before filing a

motion to compel arbitration. The quoted provision provides that any issue that is not resolved

"voluntarily" through IDR must be resolved through arbitration (as opposed to through

litigation), but creates no requirement that a party moving to compel arbitration must first

exhaust the IDR process. The word "voluntarily" must be afforded its plain meaning-that IDR

is, in fact, an optional step prior to arbitration. This conclusion is reinforced by the subsequent

provision of the Arbitration Policy, which states, "Employees are encouraged to exhaust the IDR

process before initiating arbitration. If an employment-related dispute is not resolved through

the IDR process and the dispute is based on a legal claim not expressly excluded from this

Policy, any party to the dispute may initiate the arbitration process." Weedman Deel., Ex. A.

Again, the Arbitration Policy provides that IDR is "encouraged," not "required." Nor does the

Arbitration Policy provide that UnitedHealth is prohibited from moving to compel arbitration if

an employee elects to begin the IDR process but commences litigation before any resolution of

his or her IDR complaint. Accordingly, the Court concludes that Plaintiff's ADEA, NYSHRL,

and NYCHRL claims are subject to a mandatory arbitration provision.

 II.    Plaintiff Has :Failed or Refused to Arbitrate

        So long as there is a valid obligation to arbitrate, which the Court has found, the

remaining question is "whether one party to the agreement has failed, neglected or refused to

arbitrate." LAIF X SPRL, 390 F.3d at 198. A "party has refused to arbitrate if it 'commences

litigation or is ordered to arbitrate th[ e] dispute ... and fails to do so."' Id. By initiating this

action, Plaintiff has refused to arbitrate.

                                                    8
        In sum, the Court concludes that Plaintiff has an obligation to bring his ADEA,

NYSHRL, and NYCHRL claims against Defendants in arbitration. See Lapina, 86 F. Supp. 3d at

283-84 ("[A] party who 'signs a contract containing an arbitration clause and incorporating by

reference the AAA rules ... cannot [later] disown its agreed-to obligation to arbitrate all

disputes[.]"'). Defendants' motion to compel arbitration on those claims is thus granted.

III.    Plaintiff's Title VII Claims Against Kimie Wong and Morgan Campa are Dismissed

        Next, Defendants seek dismissal of Plaintiff's Title VII claims against the individual

defendants, Kimie Wong and Morgan Campa. "Title VII does not impose liability on

individuals." Lore v City of Syracuse, 670 F.3d 127, 169 (2d Cir. 2012). Accordingly,

Defendants' motion to dismiss the Title VII claims against the individual defendants is granted.

This dismissal, however, has no effect on Plaintiff's pending ADEA, NYSHRL, and NYCHRL

claims against the individual defendants.

IV.     The Action is Stayed Pending Arbitration

        Lastly, Defendants seek a stay of the claims against UnitedHealth and dismissal of the

claims against the individual defendants. The Court concludes that a stay of this action against all

Defendants is appropriate pending the resolution of the arbitration.

        The FAA requires a district court, "on application of one of the parties," to stay an action

after determining that "any issue" in the action is "referable to arbitration." 9 U.S.C. § 3. In Katz

v. Cellco Partnership, 794 F.3d 341 (2d Cir. 2015), cert. denied, 136 S. Ct. 596 (2015), the Second

Circuit made clear that "the text, structure, and underlying policy of the FAA mandate a stay of

proceedings when all of the claims in an action have been referred to arbitration and a stay

requested." 794 F.3d at 347. Katz did not explicitly address whether the FAA requires a district

court to stay all proceedings where, as here, fewer than all claims have been referred to arbitration.

See id at 345 n.6. Prior to Katz, however, the Second Circuit had stated that "[t]he decision to

                                                  9
stay the balance of the proceedings pending arbitration is a matter largely within the district court's

discretion to control its docket." Genesco, Inc. v. T Kakiuchi & Co., 815 F.2d 840, 856 (2d Cir.

1987); see also, e.g., White v. Cantor Fitzgerald, LP, 393 F. App'x 804, 808 (2d Cir. 2010)

(summary order) ("(T]he district court is not required to stay the litigation of the nonarbitrable

claims before it ... pending the outcome of any arbitrated claims."); Chang v. Lin, 824 F.2d 219,

222 (2d Cir. 1987) ("[W]e have previously allowed courts great discretion in staying nonarbitrable

state and federal claims pending arbitration ofrelated claims.").

        Thus, whether or not the FAA requires a stay where some but not all claims are subject to

mandatory arbitration, a district court may stay proceedings in its discretion.               "[D]istrict

courts ... may stay a case pursuant to the power inherent in every court to control the disposition

of the causes on its docket with economy of time and effort for itself, for counsel, and for litigants."

WorldCrisa v. Armstrong, 129 F.3d 71, 76 (2d Cir. 1997). "The Court must consider factors such

as the desirability of avoiding piecemeal litigation and the degree to which the cases necessitate

duplication of discovery or issue resolution." lvfaritima de Ecologia, SA. de CV v. Sealion

Shipping Ltd, No. 10-CV-8134 (DLC), 2011 WL 1465744, at *5 (S.D.N.Y. Apr. 15, 2011) (citation

omitted). "A discretionary stay is particularly appropriate where there is significant factual overlap

between the remaining claims and the arbitrated claims." r'Vinter Inv 'rs, LLC v. Panzer, No. 14-

CV-6852 (KPF), 2015 WL 5052563, at * 11 (S.D.N.Y. Aug. 27, 2015); see also Moore v.

Interacciones Glob., Inc., No. 94-CV-4789 (RWS), 1995 WL 33650, at *7 (S.D.N.Y. Jan. 27, 1995)

("It is well-settled that claims are appropriately stayed when they involve common issues of fact

and law with those subject to arbitration or when the arbitration is likely to dispose of issues

common to claims against both arbitrating and non-arbitrating defendants."). "In such cases, a

stay is warranted in part because the prior litigation or arbitration is likely to have preclusive effect



                                                   10
over some or all of the claims not subject to arbitration." Panzer, No. l 4-CV-6852 (KPF), 2015

WL 5052563, at* 11; see CBF Jndustria de Gusa S1/A v. AMC! Holdings, Inc., 846 F.3d 35, 55 (2d

Cir. 2017) ("It is settled law that the doctrine of issue preclusion is applicable to issues resolved

by an earlier arbitration." (citation omitted)).

          Here, the only remaining claims against the individual defendants are subject to arbitration,

but both arbitrable and non-arbitrable claims remain pending against UnitedHealth. It is unclear,

at this juncture, whether Plaintiff will elect to arbitrate his Title VII claims against UnitedHealth

or whether he will choose to litigate them in this Court. Irrespective of which course of action

Plaintiff elects, the Court will stay the proceedings on all of Plaintiffs claims pending the

resolution of the arbitration. There is significant factual overlap between Plaintiffs Title VII,

NYSHRL, and NYCHRL claims. Accordingly, a stay of Plaintiff's Title VII claims-in addition

to his ADEA, NYSHRL, NYCHRL claims that are subject to mandatory arbitration-will avoid

piecemeal litigation and lead to a more expeditious, economical resolution of the dispute.

                                           CONCLUSION

          For the foregoing reasons, Defendants' motion to compel arbitration of Plaintiff's ADEA,

NYSHRL, and NYCHRL claims is granted, Plaintiffs Title VII claims against the individual

defendants are dismissed, and this case is stayed. No later than April 10, 2020, the parties shall

submit a joint letter informing the Court as to whether Plaintiff intends to arbitrate his Title VII

claims against UnitedHealth.

SO ORDERED.

 Dated:     March 9, 2020
            New York, New York

                                                      rm· Abrams
                                                    United States District Judge



                                                   11
